Exhibit 10.1


TRANSITION SERVICES AGREEMENT




This Transition Services Agreement (this "Agreement") is made and entered as of
April 3, 2018 (the "Effective Date") by and between Alan Krenek
(the "Executive") and Basic Energy Services, Inc., a Delaware corporation (the
"Company").
WHEREAS, the Company and the Executive are parties to an Employment Agreement
entered into on December 29, 2006 (the "Employment Agreement"), pursuant to
which the Executive serves as the Chief Financial Officer of the Company;
WHEREAS, the Executive has expressed his desire to retire from the Company by
voluntarily resigning as Chief Financial Officer of the Company;
WHEREAS, the Company desires to effectuate an orderly transition of the
Executive's retirement by incentivizing the Executive to: (i) remain employed
until his replacement is hired, (ii) train such replacement until the
Executive's Severance Date (defined below), (iii) provide continued mentorship
to such replacement after the Executive's Severance Date, and (iv) to remain
available to the Company's executives after the Severance Date so that the
Company may retain any institutional knowledge needed or desired by the
executives to run the Company's day-to-day business; and
WHEREAS, the parties hereto wish to enter into this Agreement setting forth the
terms and conditions of the Executive's continued employment as Chief Financial
Officer and his ultimate retirement therefrom.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
is hereby acknowledged, the parties mutually agree as follows:
1.Employment Prior to the Severance Date. The Executive's employment with the
Company shall terminate effective July 1, 2018 or such other date as mutually
agreed upon by the Executive and the Chief Executive Officer, but which shall in
no event be later than December 31, 2018 (such date of termination being, the
"Severance Date"). The Executive's employment from the Effective Date through
the Severance Date shall continue to be governed by the Employment Agreement;
provided, however, (i) the Executive agrees that in addition to the duties and
responsibilities set forth in the Employment Agreement, the Executive shall
begin the process of transitioning his role, as reasonably requested by the
Chief Executive Officer from time to time during such period, (ii) the Executive
may cease serving in the position of Chief Financial Officer and as an officer
of the Company and its affiliates on such earlier date as determined by the
Chief Executive Officer in his sole discretion, and (iii) in no event shall the
Executive assert any "Good Reason" claim thereunder as a result of any
activities or changes contemplated under clauses (i) or (ii) hereof.
2.Severance Date. On the Severance Date, the Employment Agreement shall
terminate (except to the extent any provisions are expressly incorporated herein
within this Agreement). The Executive's employment with the Company, including
all other offices and positions the Executive has with the Company and all of
its subsidiaries, affiliates, joint ventures, partnerships or any other business
enterprises, as well as any office or position as a fiduciary or with any trade
group or other industry organization that the Executive holds on behalf of the
Company or its subsidiaries or affiliates, shall be terminated effective at 5:00
p.m. (Central) on the Severance Date. The Executive shall receive payment of his
earned, but unpaid base salary, subject to lawful deductions, through the
Severance Date.
3.Services Following the Severance Date. From the Severance Date through the
first anniversary of the Severance Date (the "Consulting Period"), the Executive
will serve as a consultant for purposes of providing transition and other
services that may be requested by the Company during the Consulting Period;
however, after the Severance Date, the Executive will not hold himself out as an
employee or representative of the Company, nor negotiate or enter into any
agreements on behalf of the Company. The Executive acknowledges and agrees that
the additional consideration provided under this Agreement provides full payment
for such consulting services.
4.Employee Benefits. The Executive's coverage under the Company's benefit plans
and his participation in and eligibility for any compensation, bonus, or equity
plans or practices of the Company will cease on the Severance Date. After the
Severance Date, and in accordance with applicable law, the Executive may choose
to continue group medical and dental coverage for himself and his covered spouse
and dependents under the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended ("COBRA") for the eighteen-month (18) period immediately following
the Severance Date.
5.Consideration; Payment of Severance Benefits. In consideration for the
Executive's promises contained herein, the Company will pay or provide to the
Executive the following benefits:
(a)    Severance Payment. Subject to the Executive executing the waiver and
release of claims in Exhibit A (the "Release") during the Consideration Period
(as defined in the Release) and not revoking the Release during the Revocation
Period (as defined in the Release), the Company will pay or provide to the
Executive the following, in a lump sum cash payment, as soon as practicable
thereafter, but in no event later than five (5) business days following the
expiration of the Revocation Period:
(i)     an amount equal to $1,166,175, less deductions required under applicable
law; and
(ii)    an amount equal to a pro rata portion of Executive's 2018 target bonus
based on the number of days from January 1, 2018 through and including the
Severance Date divided by 365 (which amount will be $154,346 if the Severance
Date is July 1, 2018, but will be adjusted appropriately if the Severance Date
is earlier or later), less deductions required under applicable law;
(b)    Paid Time Off. The Company shall pay the Executive an amount for accrued
and unused paid time off as of the Severance Date, less deductions required
under applicable law, in accordance with Company policy (the "PTO Payment"); and
(c)    Equity Acceleration. All of the Executive's outstanding unvested stock
options, restricted stock, and restricted stock units (collectively, the "Equity
Awards") shall become fully vested on the Severance Date, with any applicable
performance goals deemed met at target levels and shall be settled in accordance
with the terms of the applicable award agreement. However, if the Executive does
not execute the Release during the Consideration Period or timely revokes his
agreement to the Release during the Revocation Period, in either case after the
foregoing vesting occurs, then the Executive hereby agrees to pay the Company
the fair market value of such equity that had accelerated vesting in this
Section 5(c), with such payment to occur in a lump sum within ten (10) days from
such revocation.


The Executive hereby acknowledges the sufficiency of the amounts set forth in
Sections 5(a) and 5(c) (collectively, the "Severance Benefits") and that he is
not otherwise entitled to the Severance Benefits. The Executive specifically
acknowledges and agrees that he is not entitled to any salary, severance, wages,
commissions, paid time off, options or other equity, benefits, insurance, or
other compensation from the Company in connection with his termination of
employment or otherwise, except as specifically set forth herein. Other than the
PTO Payment, no payments will be made pursuant to Section 5(a), and any benefits
provided pursuant to Section 5(c) shall automatically and immediately be
retroactively revoked as provided within such Section 5(c), if the Release is
not timely executed within the Consideration Period or if the Executive's
signature to the Release is revoked within the Revocation period. In addition,
none of the foregoing payments, other than the PTO Payment, will be made or
benefits provided if the Executive is terminated by the Company for Cause (as
defined in the Employment Agreement) or if his employment terminates due to
death or Disability (as defined in the Employment Agreement), or if he
voluntarily terminates prior to the Severance Date for any reason. The Executive
acknowledges that, in the absence of his execution of this Agreement, benefits
and payments specified above would not otherwise be due to him.
6.Acknowledgement of Survival of Restrictive Covenants. The Executive expressly
acknowledges and agrees that nothing in this Agreement shall be deemed to
terminate, modify or limit any of the Executive's obligations pursuant to the
following sections of the Employment Agreement, and that such following sections
shall survive a termination of the Employment Agreement (collectively, the
"Restrictive Covenants"): (i) Section 11 - Secret and Confidential Information,
(ii) Section 12 - Duty to Return Company Documents and Property, (iii) Section
13 - Best Efforts and Disclosure, (iv) Section 14 - Invention and Other Works,
(v) Section 15 - Non-Solicitation Restriction, (vi) Section 16 - Non-Competition
Restriction, (vii) Section 17 - No-Recruitment Restriction, and (viii) Section
18 - Tolling, and the Executive understands and agrees that the Restrictive
Covenants are fully incorporated into this Agreement, and that he remains bound
by the Restrictive Covenants in accordance with their terms. The Executive
acknowledges that the restricted period for purposes of the non-competition and
non-solicitation restrictions set forth in Sections 15 and 16 of the Employment
Agreement shall be two (2) years from the Severance Date. The Executive further
represents, warrants and covenants that at no time prior to or contemporaneous
with his execution of this Agreement has he, directly or indirectly, engaged in
any activities that violate any of the Restrictive Covenants.
7.Clawback. In the event Executive violates one or more of the Restrictive
Covenants, as determined in the sole discretion of the Company's Chief Executive
Officer of the Company's Board of Directors, then the Executive shall be
required, in addition to any other remedy available (on a non-exclusive basis)
to the Company, to deliver or pay to the Company, within ten (10) business days
of the Company's request to Executive therefor, (i) any shares of Company common
stock received and held by the Executive in respect of the any Equity Awards
settled in shares of Company common stock; (ii) the aggregate cash amount paid
to Executive by the Company with respect to cash-settled Equity Awards; and
(iii) with respect to any shares of common stock received upon settlement of the
Equity Awards that Executive sold or otherwise disposed of, the greater of (A)
the aggregate after-tax proceeds Executive received upon such sale or other
disposition or (B) the fair market value, on an after-tax basis, of such shares
of Company common stock on the Severance Date.
8.Non-Disparagement by Executive. The Executive agrees that, except as otherwise
required by law or as reasonably necessary to enforce his rights under this
Agreement in a proper judicial proceeding, he shall not, and shall cause his
immediate family members to not, at any time make false, misleading, or
disparaging statements or representations, whether written or oral, on social
media or otherwise, regarding Company, its products, services, management,
directors, employees, or customers, or do anything that will, or that is
intended to, disparage or damage the Company. The Executive further agrees not
to discuss the Company in any context with any media outlet or media
representative or in social media. Notwithstanding the foregoing, nothing in
this Agreement shall be construed as prohibiting the Executive from engaging in
concerted activity protected by the National Labor Relations Act.
9.Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016 ("DTSA"). The Executive will not be held
criminally or civilly liable under any federal or state law for any disclosure
of a trade secret that:  (i) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and solely
for the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.  If the Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, the Executive may
disclose the Company's trade secrets to his attorney and use the trade secret
information in the court proceeding if the Executive files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
10.No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to the Executive that any federal, state, local or other tax treatment
will (or will not) apply or be available to any person eligible for benefits
under this Agreement and assumes no liability whatsoever for the tax
consequences to the Executive or to any other person eligible for benefits under
this Agreement.
11.Section 409A. This Agreement and the payments and benefits provided hereunder
are intended to be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and shall be construed, interpreted, and
administered in a manner consistent with such intent.
12.Applicable Law, Venue. This Agreement and the Exhibit shall be construed and
interpreted pursuant to the laws of Texas without regard to its choice of law
rules. The Executive and the Company each irrevocably consents to the personal
jurisdiction of the state or federal courts located in Tarrant County, Texas
with regard to any dispute arising out of or relating to this Agreement.
13.Injunctive Relief. Notwithstanding any other term of this Agreement to the
contrary, it is expressly agreed that a breach of this Agreement will cause
irreparable harm to the Company and that a remedy at law would be inadequate.
Therefore, in addition to any and all remedies available at law, the Company
will be entitled to injunctive and/or other equitable remedies in the event of
any threatened or actual violation of any provisions of this Agreement. The
Company shall also be entitled to the recovery of reasonable attorneys' fees and
costs incurred by the Company in obtaining such relief. In such a situation, the
Company may pursue any remedy available, including declaratory relief,
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation of any of the provisions set forth in this
Agreement, and the pursuit of any particular remedy is not to be deemed an
election of remedies or waiver of the right to pursue any other remedy.
14.Entire Agreement/Oral Modification. This Agreement, the Release and the
Employment Agreement (to the extent incorporated by reference within this
Agreement), is the entire agreement between the parties pertaining to the
matters encompassed within it, and except as otherwise specifically contemplated
in this Agreement, supersedes and extinguishes all other negotiations, promises,
contracts, and agreements, written or oral, that may exist between the Company
and the Executive relating to the matters encompassed herein.
15.Severability. If any provision of this Agreement is found to be void,
illegal, or unenforceable, in whole or in part, such finding shall not
invalidate the remainder of this Agreement, and that provision shall be deemed
to be severed or modified to the minimum extent necessary to equitably adjust
the respective rights and obligations of the Company and the Executive under
this Agreement.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
[SIGNATURES ON NEXT PAGE]




IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth below.
BASIC ENERGY SERVICES, INC.            EXECUTIVE:




By: /s/T.M. “Roe” Patterson                    /s/Alan Krenek            
Name: T.M. “Roe” Patterson                    Alan Krenek
Title: Chief Executive Officer
Dated:     April 3, 2018
Dated: April 3, 2018



BASIC ENERGY SERVICES, INC.
WAIVER AND RELEASE
This WAIVER AND RELEASE (this "Agreement") is made and entered into by and
between Basic Energy Services, Inc., a Delaware corporation (the "Company") and
Alan Krenek (the "Executive").
WHEREAS, the Company and the Executive are parties to a certain Transition
Services Agreement dated as of April 3, 2018 (the "Severance Agreement");
WHEREAS, pursuant to the Severance Agreement, in consideration of the right to
receive the Severance Benefits (as defined in the Severance Agreement), the
Executive must sign, return and not revoke this Agreement;
WHEREAS, the Company has executed and delivered this Agreement to the Executive
for his review and consideration as of _____________ the ("Delivery Date"); and
WHEREAS, the Executive and the Company each desire to settle all matters related
to the Executive's employment by the Company.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in the Severance Agreement and in this Agreement, and for
other good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the parties agree as follows:
1.Release of Claims.
(a)    General Release by the Executive. In consideration of the payments and
benefits provided to the Executive under the Severance Agreement, the Executive
and each of the Executive's respective heirs, executors, administrators, legal
representatives, agents, successors, beneficiaries, and assigns (collectively,
the "Executive Releasors") hereby irrevocably and unconditionally release and
forever discharge the Company and any of its subsidiaries, affiliates,
predecessors and employee benefit plans, and each of the foregoing entities'
officers, directors, stockholders, investors, partners, managers, principals,
members, committees, administrators, sponsors, executors, trustees, fiduciaries,
employees, agents, assigns, representatives and attorneys, in their personal and
representative capacities (collectively, the "Company Released Parties"),
jointly and severally, from, and waive, any and all claims, actions, causes of
action, lawsuits, complaints, petitions, rights, judgments, obligations, losses,
damages, charges, demands, accountings, liabilities, indebtedness, of whatever
kind or character, whether known or unknown, fixed or contingent, liquidated or
unliquidated, whether asserted or unasserted, through the date of this Agreement
(collectively, the "Claims"), including without limitation, any Claims arising
under: (i) the common law (tort, contract or other) of any jurisdiction, (ii)
the Rehabilitation Act of 1973, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, and any other federal, state and local
statutes, ordinances, executive orders and regulations prohibiting
discrimination or retaliation upon the basis of age, race, sex, national
original, religion, disability, or other unlawful factor, (iii) the National
Labor Relations Act, (iv) the Employee Retirement Income Security Act, (v) the
Family and Medical Leave Act, (vi) the Fair Labor Standards Act, (vii) the Equal
Pay Act, (viii) the Worker Adjustment and Retraining Notification Act, and (ix)
any other federal, state or local law; that the Executive Releasors may have, or
in the future may possess, arising from the Executive's employment with the
Company, as well as any claims for wages, employee benefits, vacation pay,
severance pay, health or welfare benefits, bonus compensation, or other
remuneration, damages, fees, costs or other relief for any obligations,
contracts, claims for defamation, invasion of privacy, intentional or negligent
infliction of emotional distress, negligence, gross negligence, estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
refusal to perform an illegal act, wrongful discharge, and/or torts for any and
all alleged acts, omissions, or events through the date this Agreement is
executed by the Executive, and any other acts or omissions occurring on or
before (A) the date the Executive signs this Agreement and (B) the Severance
Date (as defined in the Severance Agreement); provided, however, that this
Agreement shall not operate to release any Claims based on acts or omissions
occurring after the Severance Date (the "Unreleased Executive Claims"). The
Executive promises to not bring any Claims (other than Unreleased Executive
Claims) against any of the Company Released Parties in or before any court or
arbitral authority. Each of the Company Released Parties is an intended
beneficiary of the release set forth in this Section 1(a) and Section 1(b). This
Section 1(a) "General Release" of Claims does not include a release of claims
under the Age Discrimination in Employment Act or the Older Workers' Benefit
Protection Act. Further, the Executive waives and releases the Company Released
Parties from any claims that this Agreement was procured by fraud or signed
under duress or coercion so as to make the releases in the Agreement not
binding. The Executive Releasors waives and releases the Company Released
Parties from any claims that this Agreement was procured by fraud or signed
under duress or coercion so as to make the releases in the Agreement not
binding.
(b)    Specific Release of ADEA Claims by the Executive. In further
consideration of the payments and benefits provided to the Executive under the
Severance Agreement, the Executive Releasors hereby fully, finally, and
unconditionally release and forever discharge the Company Released Parties from
any and all Claims that the Executive Releasors may have as of the date the
Executive signs this Agreement arising under the Age Discrimination in
Employment Act and the Older Workers' Benefit Protection Act, 42 U.S.C. §§ 1981,
1983, 1985 ("ADEA"), which prohibit age discrimination in employment (the "ADEA
Release"), and hereby acknowledges confirms the following:
(i)
this Agreement, which includes the ADEA Release, was negotiated at arms-length;

(ii)
this Agreement, which includes the ADEA Release, is worded in a manner that the
Executive fully understands;

(iii)
the Executive specifically waives any rights or claims under the ADEA;

(iv)
the Executive knowingly and voluntarily agrees to all of the terms set forth in
this Agreement, which includes the ADEA Release;

(v)
the Executive acknowledges and understands that any claims under the ADEA that
may arise after the Severance Date are not waived;

(vi)
the rights and claims waived in this Agreement, which includes the ADEA Release,
are in exchange for consideration over and above anything to which the Executive
was already undisputedly entitled;

(vii)
the Executive has been and hereby is advised in writing to consult with an
attorney prior to executing this Agreement, including the ADEA Release;

(viii)
the Executive understands that he has been given a period of up to 21 calendar
days to consider the ADEA Release prior to executing it (the "Consideration
Period"); and

(ix)
the Executive understands that he has been given a period of seven (7) days from
the date of the execution of the ADEA Release (the "Revocation Period") to
revoke the ADEA Release, and understands and acknowledges that the ADEA Release
will not become effective or enforceable until the Revocation Period has
expired.

If the Executive elects to revoke this release of age discrimination claims,
revocation must be in writing and presented to an authorized representative of
the Company within the Revocation Period. The Executive further agrees that no
changes in the terms of this Agreement shall affect or restart the Consideration
Period.
The Executive understands that nothing in this Agreement is intended to
interfere with or deter the Executive's right to challenge the waiver of a claim
under the ADEA or state law age discrimination claim or the filing of an ADEA
charge or ADEA complaint or state law age discrimination complaint or charge
with the EEOC or any state discrimination agency or commission or to participate
in any investigation or proceeding conducted by those agencies.  Further, the
Executive understands that nothing in this Agreement would require the Executive
to tender back the money received under this Agreement if the Executive seeks to
challenge the validity of the ADEA or state law age discrimination waiver, nor
does the Executive agree to ratify any ADEA or state law age discrimination
waiver that fails to comply with the Older Workers' Benefit Protection Act by
retaining the money received under the Agreement.  Further, nothing in this
Agreement is intended to require the payment of damages, attorneys' fees, or
costs to the Company should the Executive challenge the waiver of an ADEA or
state law age discrimination claim or file an ADEA or state law age
discrimination suit except as authorized by federal or state law.
2.Rights not Waived. The Executive represents that he has not filed any charges,
complaints, or other proceedings against the Company or any of the Company
Released Parties that are presently pending with any federal, state, or local
court or administrative or governmental agency. Notwithstanding this release of
liability, nothing in this Agreement prevents the Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission ("EEOC"), National
Labor Relations Board ("NLRB"), or comparable state or local agency or
participating in any investigation or proceeding conducted by the EEOC, NLRB, or
comparable state or local agency; however, the Executive understands and agrees
that the Executive is waiving any and all rights to recover any monetary or
personal relief or recovery as a result of such EEOC, NLRB, or comparable state
or local agency proceeding or subsequent legal actions. In addition, nothing in
this Agreement prohibits the Executive from reporting possible violations of
federal law or regulation to any government agency or entity, making other
disclosures that are protected under whistleblower provisions of law, or
receiving an award or monetary recovery pursuant to the Securities and Exchange
Commission's whistleblower program. The Executive does not need prior
authorization to make such reports or disclosures and is not required to notify
the Company that he has made any such report or disclosure. Notwithstanding
anything contained in this Agreement to the contrary, this Agreement does not
constitute a release nor a waiver of any of the following claims: (i) claims
pursuant to the terms and conditions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended or similar state law;
(ii) indemnification rights the Executive may have in accordance with the
Company's governance instruments or under any director and officer liability
insurance maintained by the Company with respect to liabilities arising as a
result of the Executive's service as an officer, director, or employee of the
Company; and (iii) claims the Executive may have as an employee participating in
a Company-sponsored employee benefit plan qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended.
3.Acknowledgement. The Executive acknowledges that, by entering into this
Agreement, the Company does not admit to any wrongdoing in connection with the
Executive's employment or termination and that this Agreement is intended as a
compromise of any Claims that the Executive has or may have against the Company
Released Parties. The Executive further acknowledges that he has carefully read
this Agreement and understands its final and binding effect, has had a
reasonable amount of time to consider it, and is entering this Agreement
voluntarily. The Executive acknowledges that the Company has advised his in
writing to seek the advice of legal counsel prior to executing this Agreement,
and that the Executive has had the opportunity to seek legal counsel of his
choosing.
4.Authority to Execute. The Executive represents and warrants that he has the
authority to execute this Agreement, and that he has not assigned, sold,
transferred, or otherwise granted to any person any right related to his
employment by, or his separation from his employment with, the Company,
including any claims or demands in respect thereof.
5.Applicable Law, Venue. This Agreement shall be construed and interpreted
pursuant to the laws of Texas without regard to its choice of law rules. The
Executive and the Company each irrevocably consents to the personal jurisdiction
of the state or federal courts located in Tarrant County, Texas with regard to
any dispute arising out of or relating to this Agreement.
6.Injunctive Relief. Notwithstanding any other term of this Agreement, it is
expressly agreed that a breach of this Agreement will cause irreparable harm to
the Company and that a remedy at law would be inadequate. Therefore, in addition
to any and all remedies available at law, the Company will be entitled to
injunctive and/or other equitable remedies in the event of any threatened or
actual violation of any of the provisions of this Agreement.
7.Entire Agreement. The Severance Agreement, this Agreement and the Employment
Agreement (as defined by and expressly provided in the Severance Agreement), is
the entire agreement between the parties pertaining to the matters encompassed
within it, and is the entire agreement between the parties pertaining to the
matters encompassed within it, and supersedes any other agreement, written or
oral, that may exist between them relating to the matters encompassed herein,
except that this Agreement does not in any way supersede or alter covenants not
to compete, non-disclosure or non-solicitation agreements, or confidentiality
agreements that may exist between the Executive and the Company.
8.Severability. If any provision of this Agreement is found to be illegal or
unenforceable, such finding shall not invalidate the remainder of this
Agreement, and that provision shall be deemed to be severed or modified to the
minimum extent necessary to equitably adjust the parties' respective rights and
obligations under this Agreement.
9.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
10.Fully Understood Agreement, Time Limits and Payments Received. The Executive
further acknowledges and affirms that he has read and understands the foregoing
Agreement and has agreed to its terms. The Executive also hereby acknowledges
and affirms the sufficiency of the payments recited in the Severance Agreement.
The Executive further acknowledges that upon receipt of the payments recited
therein, the Executive shall not be entitled to any further payment,
compensation or remuneration of any kind from the Company, with respect to the
Executive's employment with the Company or otherwise. The Executive additionally
represents, warrants, and agrees that the Executive has received full and timely
payment of all wages, salary, overtime pay, paid time off, commissions, bonuses,
other compensation, remuneration and benefits that may have been due and payable
by the Company Released Parties and that he has been appropriately paid for all
time worked.
11.Voluntary Agreement. The Executive hereby represents and warrants that, prior
to signing below, he has had the opportunity to consult with independent legal
counsel of his choice, has read this document in its entirety and fully or
satisfactorily understands its content and effect, and that he has not been
subject to any form of duress or coercion in connection with this Agreement, is
completely satisfied with the terms reflected in this Agreement, and,
accordingly, knowingly makes this Agreement and agrees to be bound as described
in this Agreement.
12.Effective Date. This Agreement shall become effective as of the date on which
it is executed by the Executive, provided that it is also signed by the Company
and provided that the Executive does not timely revoke this Agreement in
accordance with the provisions of Section 1.
[SIGNATURES ON NEXT PAGE]
THE EXECUTIVE'S SIGNATURE BELOW MEANS THAT THE EXECUTIVE HAS READ THIS AGREEMENT
AND AGREES AND CONSENTS TO ALL THE TERMS AND CONDITIONS CONTAINED HEREIN.
BASIC ENERGY SERVICES, INC.            EXECUTIVE:




By:                                                     
Alan Krenek
Its:                     
Dated:                     
Dated:                     



